Citation Nr: 0401144	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-06 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from January 1945 to November 
1946.  He died in May 1997.  The appellant is the veteran's 
widow.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

This appeal arises out of the appellant's claim that the 
veteran's death from squamous cell carcinoma of the tongue 
was related to his active military service.  The appellant 
maintains that the veteran's tongue cancer was the result of 
radiation exposure during the veteran's service in Japan from 
September 1945 to 1946.  Likewise, the appellant's 
representative asserts that the veteran's tongue cancer was 
due to asbestos exposure while in transit to and from Japan 
via ship.  In the alternative, the appellant argues that VA 
medical providers failed to recognize the veteran's symptoms 
of tongue cancer, which hastened the veteran's death from 
tongue cancer due to lack of treatment.  A review of the 
record leads the Board to conclude that additional 
development is necessary in this case before proceeding with 
appellate disposition, as the record does not contain 
sufficient development to render a decision as to the 
appellant's claim at this time.

As a preliminary matter, the Board notes that in November 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (2003).  The VCAA applies to all pending 
claims for VA benefits, and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits.  Changes 
potentially relevant to the appellant's appeal include the 
establishment of specific procedures for advising a claimant 
of information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  

A review of the claims file does not reflect that the 
appellant was properly advised of the changes brought about 
by the VCAA.  In this regard, the Board observes that the RO 
failed to inform the appellant of the information and 
evidence needed to substantiate her claim, her rights and 
responsibilities under the VCAA and whose responsibility it 
would be to obtain evidence.  The Board cannot correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  Notification of the regulatory provisions, as in the 
appellant's statement of the case, without a discussion of 
the necessary evidence to be obtained with regard to the 
specific issue before the Board, is insufficient for purposes 
of compliance with the VCAA.  In short, the Court has 
indicated that VA must satisfy its duty to notify the 
appellant as to what is needed to substantiate her claim and 
its duty to notify the appellant of VA's responsibilities in 
assisting the appellant in the development of her claim.  As 
such, this procedural error must be addressed prior to final 
appellate review.   

Similarly, the RO did not develop the veteran's claim in 
accordance with the regulatory framework of 38 C.F.R. § 3.311 
(2003).  This provision requires that, when a veteran has 
radiation exposure and a radiogenic disease, the case be 
referred for an opinion to the Under Secretary for Benefits 
to determine whether it is at least as likely as not that the 
veteran's tongue cancer resulted from exposure to radiation 
in service, or whether there is no reasonable possibility 
that the veteran's disease resulted from radiation exposure 
during service.  

Additionally, a review of the record indicates that a VA 
medical opinion as to whether the cause of the veteran's 
death was related to his active military service or to any 
negligence or fault by VA has not been obtained.  The Board 
notes the appellant has put forth several different theories 
in asserting entitlement to service connection for the 
veteran's cause of death, to include as due to radiation 
exposure or asbestos exposure, as well as entitlement under 
the provisions of 38 U.S.C.A. § 1151 (2003).  However, while 
the RO has addressed the appellant's assertions regarding 
radiation exposure and 38 U.S.C.A. § 1151, her contentions 
regarding asbestos exposure have not yet been addressed by 
the RO.  

The medical evidence of record indicates that the veteran was 
treated by VA for a sore throat in October 1995, 
approximately one month prior his diagnosis with tongue 
cancer by a medical provider with the Gundersen Clinic.  The 
appellant contends that the veteran's death was hastened by 
the VA medical provider's failure to diagnosis the veteran's 
tongue cancer in October 1995.  

In December 2001, one of the veteran's treating physicians, 
S. L. Overholt, M.D., submitted a statement indicating that 
the appellant reported that the veteran had been exposed to 
ionizing radiation during his service in Japan.  Dr. Overholt 
noted that the veteran was treated for a "large invasive 
squamous cell carcinoma involving the left base of the tongue 
and the left area of the epiglottic fold, left vallecula, and 
pre-epiglottis space with extensive neck metastases," as 
well as "a systemic metastases to his lung from which he 
eventually died."   He opined that it was "as likely as not 
that [the veteran's] tumor could be secondary to ionizing 
radiation while he was stationed in Japan. . . ."  However, 
Dr. Overholt did not indicate that he had reviewed the 
veteran's claims file or otherwise confirmed the veteran's 
exposure to ionizing radiation, thus calling into question 
the probative value of his opinion.  See Reonal v. Brown, 5 
Vet. App. 458, 460-461 (1993) (the presumption of credibility 
is not found to "arise" or apply to a statement to a 
physician based upon an inaccurate factual premise or history 
as related by the veteran).   

Accordingly, the Board finds that a VA oncology opinion 
should be obtained in order to determine whether the 
veteran's fatal cancer was causally or etiologically related 
to his service, including any asbestos exposure or ionizing 
radiation exposure, or whether the veteran's death from his 
tumor was hastened by the delay in diagnosis and treatment.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at VA health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).  

Accordingly, notwithstanding the efforts undertaken to 
prepare this claim for appellate review, the Board finds that 
a remand is in order to ensure full and complete compliance 
with the enhanced duty-to-notify and duty-to-assist 
provisions enacted by the VCAA.

Therefore, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

In particular, the RO is must send the 
appellant notice of the provisions of the 
VCAA, the kind of information and 
evidence needed from her, and what she 
could do to help her claim, as well as 
her and the VA's responsibilities in 
obtaining evidence.  She should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding the appellant's 
claim of entitlement to service 
connection for the cause of the veteran's 
death.  The RO should then obtain any 
referenced records and associate such 
documents with the claims file.

2.  The RO must again request the 
veteran's service medical records and 
service personnel records from the 
appropriate federal agencies, to include 
the National Personnel Records Center.  
If no service records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

3.  The RO should forward the veteran's 
claims file to the Under Secretary for 
Benefits for action consistent with 38 
C.F.R. § 3.311.  

4.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the appellant, a VA 
oncology opinion must be obtained to 
determine the nature and etiology of the 
veteran's tongue cancer, as well as 
whether the veteran had any additional 
disability as a result of negligence or 
fault on the part of the VA.  The 
oncologist must review all pertinent 
records associated with the claims file.  

Regarding the appellant's claim of 
service connection for the cause of the 
veteran's death on the basis of asbestos 
exposure, the oncologist must provide an 
opinion as to whether any service 
personnel records or medical evidence 
indicates that the veteran's fatal tongue 
cancer resulted from exposure to 
asbestos.  

With regard to the appellant's claim that 
the veteran incurred additional 
disability, i.e., a hastened death, as a 
result of VA treatment, the oncologist is 
also requested to provide an opinion as 
to whether incurrence or aggravation of 
the veteran's tongue cancer was due to 
negligence or fault on the part of VA 
treatment providers.  

If opinions cannot be provided without 
resort to speculation, it should be so 
stated in the report.  A complete 
rationale for all opinions should be 
provided.  The report prepared should be 
typed.   

5.  Thereafter, the RO should review the 
appellant's claim in light of all 
evidence associated with the claims file 
subsequent to the transfer of the claims 
file to the Board.  If the benefit sought 
is not granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


